ALLOWANCE
Applicant’s after final submission, filed 12 May 2022 in response to the Final Office action mailed 30 March 2022, has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 17-19, 21-27 and 29-36 are pending under examination, wherein: claim 34 has been amended, claims 17-19, 21-27, 29-33 and 35-36 are as previously presented, and claims 1-16, 20 and 28 have been cancelled by this and/or previous amendment. Note claims 1-16 have the incorrect claim status modifier of “withdrawn”, however, the claims are cancelled. Pending claims 17-19, 21-27, 29-33 and 35-36 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejection of claim 34 is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach and/or render obvious the modifier composition as claimed. The close prior art of Brinkhuis (WO 2013/050624) teaches RMA crosslinkable coating compositions, and 2K kits thereof, comprising at least one of reactive components A and B, each comprising at least 2 reactive groups so as to achieve crosslinking by RMA reactions, with the further inclusion of base catalysts (C) and an X-H group containing component (D). However, Brinkhuis teaches incorporation of the components at either room temperature or via dissolution in solvent(s) having boiling points below the melting temperature of components readable over instant (D). Brinkhuis does not teach or suggest addition of (D) directly after the synthesis of the RMA polymer and prior to cooling the reaction product below the melting temperature of said added (D) components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767